                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

JEREMY LAYMANCE, et al.,                         §
                                                 §
       Plaintiffs,                               §
                                                 §
v.                                               §          Case No. 6:19-CV-45-JDK-JDL
                                                 §
GREG TAYLOR, et al.,                             §
                                                 §
       Defendants.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       This case was referred to United States Magistrate Judge John D. Love pursuant to 28

U.S.C. § 636.    On May 9, 2019, the Magistrate Judge issued a Report and Recommendation

(Docket No. 23), recommending that the action be dismissed with prejudice against Defendant

Jeffrey Coe for failure to state a claim upon which relief can be granted.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C. §

636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiffs did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of1 discretion and contrary to law”).
       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 24) as

the findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No.

24) is ADOPTED, that Defendant Jeffrey Coe’s motion to dismiss (Docket No. 5) is

GRANTED, and that the claims against Defendant Jeffrey Coe be DISMISSED WITH

PREJUDICE for failure to state a claim upon which relief can be granted. Defendant Jeffrey

Coe is hereby DISMISSED as a party to this lawsuit. The dismissal of these claims and this

party shall have no effect upon the lawsuit's remaining claims.

         So ORDERED and SIGNED this 1st             day of August, 2019.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE




                                                2
